Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to the RCE filed on 10/31/2022.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (2021/0200527) in view of Satou et al. (US 2011/01455767) and further in view of Shteyman et al. (US 11,157,253 B1)


Per claim 1,	
Sanchez discloses
receive an indication that the computing environment is to be deployed in a cloud computing environment, ([0056], see receives a new request corresponding to the claimed indication to run a serverless function from a user.) wherein the computing environment is associated with an infrastructure configuration ([0050-51], automation workflow in the context of cloud management…provisioning, deleting, and configuring or reconfiguring…appears to show infrastructure configuration  ); 

determine, based on the indication, a code configuration that is to be used for deployment of the computing environment, ([0061], receive a request to trigger of serverless function definition.) wherein the code configuration identifies a set of definition files for the infrastructure configuration ([0057], and Fig. 4 discloses function definition 499 including metadata and program code definition corresponding to serverless function definition(s) ; [0047], see deployment of serverless function definitions, therefore a set of definition files.)

obtain, from a repository and using the code configuration, a set of definition files for the infrastructure configuration, ([0062], serverless function definition deployment engine may query a database  such as deployment datastore corresponding to the repository; [0066],  deploy serverless function definition to the selected cloud provider.  Each function definition is stores in datastore as an object and such stored object correspond to a file.  A file is an object storing information.  [0063], see based on the request…return a  record, also see [0059-60], see a specific provider is selected that may include a deployment zone,  update of definitions per specific provider.) wherein the repository includes definition files associated with multiple infrastructure configurations, ([0061], see parameters can specify for example region, therefore there are corresponding regions of multiple infrastructure configurations ) and 

cause deployment of the computing environment based on the set of definition files.  ([0066], see deploy and send code to cloud provider)


Sanchez does not specifically discloses
wherein the set of definition files includes one or more first definition files common to a plurality of  multiple  configurations and one or more second definition files particular to a configuration;

However, Santou discloses

wherein the set of definition files includes one or more first definition files common to a plurality of  multiple  configurations and one or more second definition files particular to a configuration; ([0041-42], discloses common and individual configuration files, where the common definition is shared by different configurations)


Therefore, in the area of configuring computing environment using configuration definition, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Santou into the teachings of Sanchez to include the limitation disclosed by Santou.  The modification would be obvious to one of ordinary skill in the art to want to use common configuration definition to specify configuration shared by multiple individual computing configurations and individual configuration definition for different computing configurations because it is more efficient to manage configuration at least the common changes can be applied the common configuration definition once without introducing errors.

Sanchez/Santou does not specifically disclose	
Associated with a particular production environment.

However, Shteyman discloses
Associated with a particular production environment (Fig. 1, c10:4-15, see promote Release 1 to production environment…either blue or green instance of the production environment, where either the blue or green instance is considered particular.).


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Shteyman into the teachings of Sanchez/Santou to include the limitation disclosed by Shteyman.  The modification would be obvious to one of ordinary skill in the art to want to minimize the risk of downtime in the event of having to roll back due to undesirable issues as suggested by Shteyman(c10:10-15).  

	
	

Per claim 2, the rejection of claim 1, 
Sanchez/Santou/ Shteyman discloses 
provide the set of definition files to a deployment application to cause deployment of the computing environment.  (Sanchez ,[0062], [0066],  see deployment engine sends code….to provider according to definition)

Per claim 3, the rejection of claim 1 is incorporated; 
Sanchez/Santou/ Shteyman discloses 
wherein the code configuration is used only for the infrastructure configuration associated with the computing environment.  (Sanchez, [0057], see platform….a particular cloud provider.)

Per claim 4, the rejection of claim 1 is incorporated; 
Sanchez/Santou/ Shteyman discloses 
wherein the code configuration is one of a plurality of code configurations, and each of the multiple infrastructure configurations is associated with a respective code configuration of the plurality of code configurations.  (Sanchez, [0061], see deployment parameter may specify a cloud provider, and each specified cloud provider corresponds to a infrastructure configuration.  There can be different cloud provider depending on what the parameter specifies, and therefore the plurality of code configurations.)


Per claim 5, the rejection of claim 1 is incorporated; 
Sanchez/Santou/ Shteyman discloses 
obtain, from the repository and using a different code configuration, a different set of definition files for a different infrastructure configuration associated with a different computing environment; (Sanchez, [0057], definition 400, metatdata indicates which platforms the program code may be executed)and 
cause deployment of the different computing environment based on the different set of definition files. ([0057], ) 


Per claim 6, the rejection of claim 5 is incorporated; 
Sanchez/Santou/ Shteyman discloses 
wherein the different computing environment is associated with a deployment environment that is different from the particular production environment associated with the computing environment.  (Sanzhez, [0057], see metadata that indicates platforms including one of the different computing environment and is different from the green or blue production environment per Shteyman Fig. 1, c10:4-15, )

Per claim 7, the rejection of claim 1 is incorporated; 
Sanchez/Santou/ Shteyman discloses 

wherein the infrastructure configuration indicates a configuration for one or more of a server, a serverless computing function, a load balancer, a volume, or a database.  (Sanchez,[0057-60], see serverless function )
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 8, 9, 11, 13-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez et al. (2021/0200527) in view of Shteyman et al. (US 11,157,253 B1)

Per claim 8, 
Sanchez discloses 
determining, by a device, that the computing environment is to be deployed, ([0066], see deployment engine will deploy when the serverless function has not been deployed) wherein the computing environment is associated with an infrastructure configuration; ([0050-51], automation workflow in the context of cloud management…provisioning, deleting, and configuring or reconfiguring…appears to show infrastructure configuration  )
determining, by the device, a code configuration that identifies a set of definition files for the infrastructure configuration ([0057], and Fig. 4 discloses function definition 499 including metadata and program code definition corresponding to serverless function definition(s) ; [0047], see deployment of serverless function definitions)

obtaining, by the device, from a repository, one or more definition files for the infrastructure configuration, ([0062], serverless function definition deployment engine may query a database  such as deployment datastore corresponding to the repository; [0066],  deploy serverless function definition to the selected cloud provider.  Each function definition is stores in datastore as an object and such stored object correspond to a file.  A file is an object storing information. [0057], see region or zone)  wherein the repository includes definition files associated with multiple infrastructure configurations;(([0061], see parameters can specify for example region, therefore there are corresponding regions of multiple infrastructure configurations ) and 
causing, by the device, deployment of the computing environment based on the one or more definition files.   ([0066], see deploy and send code to cloud provider)

Sanchez does not specifically disclose	
Associated with a particular production environment.

However, Shteyman discloses
Associated with a particular production environment (Fig. 1, c10:4-15, see promote Release 1 to production environment…either blue or green instance of the production environment, where either the blue or green instance is considered particular.).


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Shteyman into the teachings of Sanchez to include the limitation disclosed by Shteyman.  The modification would be obvious to one of ordinary skill in the art to want to minimize the risk of downtime in the event of having to roll back due to undesirable issues as suggested by Shteyman(c10:10-15).  


Per claim 9, the rejection of claim 8 is incorporated;
Sanchez/ Shteyman discloses 
providing the one or more definition files to a deployment application to cause deployment of the computing environment.  (Sanchez ,[0062], [0066],  see deployment engine sends code….to provider according to definition)

Per claim 11, the rejection of claim 8 is incorporated; 
Sanchez/ Shteyman discloses 
obtaining, from the repository, one or more different definition files for a different infrastructure configuration associated with a different computing environment; and 
causing deployment of the different computing environment based on the one or more different definition files.  (Sanchez, [0057], serverless function definition includes metadata indicate which platform corresponding to different computing environment and may indicate a particular cloud provide, region, or zone corresponding to different infrastructure configuration.  Therefore diffident definition files are deployed accordingly.)



Per claim13, the rejection of claim 11 is incorporated;
Sanchez/ Shteyman discloses 
 wherein the one or more definition files are obtained using a first code configuration for the infrastructure configuration associated with the computing environment, and wherein the one or more different definition files are obtained using a second code configuration for the different infrastructure configuration associated with the different computing environment.  (Sanchez,[0057], serverless function definition includes metadata indicate which platform corresponding to different computing environment and may indicate a particular cloud provide, region, or zone corresponding to different infrastructure configuration.  Therefore diffident definition files are deployed accordingly. Where metadata can specify a first platform to the first code configuration and a second platform corresponding to different infrastructure configuration)


Per claim 14, the rejection of claim 8 is incorporated;
Sanchez/ Shteyman discloses 
 wherein the particular production environment includes one of a blue production environment or a green production environment.( Shteyman, Fig. 1, c10:4-15, see promote Release 1 to production environment…either blue or green instance of the production environment, where either the blue or green instance is considered particular.).


Per claim 15, the rejection of claim 8 is incorporated;
Sanchez/Shteyman discloses 
wherein the computing environment is deployed in a cloud computing environment.  ([0057], see cloud provider such as AWS)

Per claim 16,
Sanchez discloses 
determine a code configuration that is to be used for the computing environment; (Scanchez, 0061], request includes  parameters such as cloud provider (zone or region))
wherein the code configuration identifies a set of definition files for an infrastructure configuration associated with the computing environment ([0057], and Fig. 4 discloses function definition 499 including metadata and program code definition corresponding to serverless function definition(s) ; [0047], see deployment of serverless function definitions)

obtain, from a repository and using the code configuration, a set of definition files for an infrastructure configuration associated with the computing environment; ([0062], serverless function definition deployment engine may query a database  such as deployment datastore corresponding to the repository; [0066],  deploy serverless function definition to the selected cloud provider.  Each function definition is stores in datastore as an object and such stored object correspond to a file.  A file is an object storing information.  [0063], see based on the request…return a  record, also see [0059-60], see a specific provider is selected that may include a deployment zone,  update of definitions per specific provider.) and 
provide the set of definition files to a deployment application to cause deployment of the computing environment based on the set of definition files.  ([0066], see deploy function definitions to cloud provider)
Sanchez does not specifically disclose	
The computing environment is associated with a particular development or  production environment.

However, Shteyman discloses
The computing environment is associated with a particular development or  production environment.(Fig. 1, c10:4-15, see promote Release 1 to production environment…either blue or green instance of the production environment, where either the blue or green instance is considered particular.).


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Shteyman into the teachings of Sanchez to include the limitation disclosed by Shteyman.  The modification would be obvious to one of ordinary skill in the art to want to minimize the risk of downtime in the event of having to roll back due to undesirable issues as suggested by Shteyman(c10:10-15).  

Per claim 17, the rejection of claim 16 is incorporated; 
Sanchez / Shteyman discloses
wherein the one or more instructions, when executed by the one or more processors, further cause the device to: receive a user input indicating that the computing environment is to be deployed.  ([0047], see requests from users)

Per claim 19, the rejection of claim 16 is incorporated; 
Sanchez/ Shteyman discloses
wherein the code configuration is used only for the infrastructure configuration associated with the computing environment.  .  (Sanchez, [0057], see platform….a particular cloud provider.)

Per claim 20, the rejection of claim 16 is incorporated; 
Sanchez/ Shteyman discloses
wherein the computing environment is to be deployed in a cloud computing environment. ([0057], see cloud provider such as AWS)

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (2021/0200527) in view of Shteyman et al. (US 11,157,253 B1) and further in view of Satou et al. (US 2011/01455767)

Per claim 12,
Sanchez/Shteyman does not specifically discloses
wherein the one or more definition files and the one or more different definition files share at least one definition file.  

However, Santou discloses
wherein the one or more definition files and the one or more different definition files share at least one definition file.   ([0041-42], discloses common and individual configuration files, where the common definition is shared by different configurations)

Therefore, in the area of configuring computing environment using configuration definition, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Santou into the teachings of Sanchez/Shteyman to include the limitation disclosed by Santou.  The modification would be obvious to one of ordinary skill in the art to want to use common configuration definition to specify configuration shared by multiple individual computing configurations and individual configuration definition for different computing configurations because it is more efficient to manage configuration at least the common changes can be applied the common configuration definition once without introducing errors.


Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (2021/0200527) in view of Shteyman et al. (US 11,157,253 B1) and further in view of
Miriyala (US 2019/015837 A1)

Per claim 10, 
Sanchez/Shteyman discloses
wherein the one or more definition files are obtained, and 22Docket No. 0104-0410 uses a code configuration, for the infrastructure configuration associated with the computing environment, to obtain the one or more definition files.  (Sanchez, [0062], serverless function definition deployment engine may query a database  such as deployment datastore corresponding to the repository; [0066],  deploy serverless function definition to the selected cloud provider.  Each function definition is stores in datastore as an object and such stored object correspond to a file.  A file is an object storing information.  [0063], see based on the request…return a  record, also see [0059-60], see a specific provider is selected that may include a deployment region/zone corresponding code configuration,  update of definitions per specific provider.)

Sanchez/ Shteyman does not specifically disclose
Obtain using a plugin of an orchestration application;

However, Miriyala discloses
Obtain using a plugin of an orchestration application; ([0042], see plug-in for orchestration engine to retrieve data.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Miriyala into the teachings of Sanchez/ Shteyman to include the limitation disclosed by Miriyala.  The modification would be obvious to one of ordinary skill in the art to want to enable third-party developers to support the desired function of retrieving data via plug-in or reduce the size of the application by not loading unused features.

Per claim 18, the rejection of claim 16 is incorporated;
Sanchez/ Shteyman discloses
 wherein the set of definition files are obtained using  an orchestration application, (Sanchez, [0050], see workflow as an orchestration application) and wherein the set of definition files are provided to  the deployment application.  ([0066], see deployment engine deploy function definitions)

Sanchez/ Shteyman does not specifically disclose
A first plugin and a second plugin.

However, Miriyala discloses
A first plugin and a second plugin. ([0042], see plug-in for orchestration engine or application.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Miriyala into the teachings of Sanchez/ Shteyman to include the limitation disclosed by Miriyala.  The modification would be obvious to one of ordinary skill in the art to want to enable third-party developers to support the desired function of retrieving data or any other function associated with an application via plug-in or reduce the size of the application by not loading unused features.


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Miriyala into the teachings of Sanchez to include the limitation disclosed by Miriyala.  The modification would be obvious to one of ordinary skill in the art to want to enable third-party developers to support the desired function via plug-in or reduce the size of the application by not loading unused features.

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive. Application argument based on amendment to independent claims essentially argues Sanchez’s disclosure of parameters in paragraph 61 does not disclose newly amended portion of identifying a set of files definition files.  Please refer to revised rejection, for example, of claim 1.   The Sanchez Fig.4 discloses an example of function definition that must be stored somewhere, any data store on a computing system is considered a file.  Sanchez [0047], discloses deployment serverless function definitions corresponding to a set of definition files.




	

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199